Citation Nr: 1143999	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  08-25 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a heart murmur.

2.  Entitlement to service connection for paresthesia of the bilateral legs.  

3.  Entitlement to service connection for paresthesia of the bilateral arms.  

4.  Entitlement to an initial compensable evaluation for right knee strain with patellar tendinitis.  

5.  Entitlement to an initial compensable evaluation for left knee strain with patellar tendinitis.  

6.  Entitlement to an initial compensable evaluation for hypertension.  

7.  Entitlement to an initial compensable evaluation for stress incontinence.

8.  Entitlement to an initial compensable evaluation for bilateral pes planus.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2002 to January 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran requested a Board hearing, however, she withdrew that request in September 2008.

The issues of entitlement to service connection for a dental disability, and entitlement to a heart disability other than heart murmur have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The paresthesia of the bilateral legs and arms, right knee, left knee, hypertension, stress incontinence, and bilateral pes planus issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

There is no disability associated with the Veteran's heart murmur.


CONCLUSION OF LAW

A heart murmur was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by way of a letter dated in January 2006.  The Veteran was notified of the evidence needed to substantiate her claim for service connection; namely, evidence of current disability; evidence of an injury or disease in service or an event in service causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.

The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that she could submit records not in the custody of a Federal agency, such as private medical records or authorize VA to obtain private medical records on her behalf.

As for content of the VCAA notice, the letter complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); and of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice). 

A March 2006 letter complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim, degree of disability assignable, and effective date of the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's service treatment records have been obtained and associated with the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In this case, the Veteran was afforded a VA examination pertaining to her claim for a heart disability in August 2006.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given that the pertinent medical history was noted by the examiner, as well as the Veteran's history and complaints, and the examination report sets forth detailed examination findings, the examination report is adequate to decide the claim of service connection.  Thus, the Board finds that additional examination or opinion is not necessary.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  See 38 C.F.R. § 3.159(c) (4) (2011).  The examination is thorough and supported by the record.  The examination is therefore adequate upon which to base a decision.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

The Veteran has not made the RO or the Board aware of any additional evidence with respect to a heart disability that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced her in the adjudication of her appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied.  For all the foregoing reasons, the Board will proceed to the merits of the Veteran's appeal.

Criteria & Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability contracted in the line of duty while in active military service.  38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during active military service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In addition, some chronic diseases, such as cardiovascular-renal disease, may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims (Court) held in McLain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the adjudication of the claim.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must weigh against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board is to consider all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").

The Veteran claims that she has a heart murmur due to service.  

Service treatment records dated on September 4, 2004 reflect that the Veteran was assessed with a heart murmur.  On September 14, 2004, the Veteran's left ventricle was mildly dilated.  In June 2005, the Veteran was assessed with trivial pulmonic and tricuspid regurgitation.  There are no other service treatment records related to a heart disability.  

The Veteran underwent a VA examination in August 2006.  She reported that she went for a check up in 2005 and her doctor heard a heart murmur.  She stated that she had no symptoms of the heart murmur and there was no physician ordered treatment other than antibiotics prior to dental work.  The examiner noted that the heart murmur did not interfere with the Veteran's work or limit her activities of daily living.  The examiner stated that an echocardiogram showed some aortic abnormalities with minor regurge, but that the heart murmur did not affect the Veteran's physical capabilities.  There was no indication of extenuating events since the onset that may have exacerbated the condition.  The examiner diagnosed a heart murmur.

A physiologic murmur, also known as a functional or innocent murmur, is defined as one which is generated in the absence of organic cardiac disease.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 706 (31st ed. 2007). 

In other words, a heart murmur is not a disability, and a heart disability has not been shown since service.  As such, in the absence of proof of a present disability, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim).  As there is no evidence of a current disability or a disability at any point during the claim or appeal period, it is unnecessary for the Board to reach the question of etiology of the claimed heart disability.

As the Veteran does not have a current diagnosis of a heart disability based on a heart murmur, the claim must be denied.  To the extent the Veteran is claiming entitlement to service connection for a heart disability based on ventricular dilation, regurgitation, or aortic abnormalities, these issues have not been adjudicated by the RO, and, as noted in the introduction, they are referred to the RO for appropriate action.

Based on the lack of a current diagnosis of a heart disability due to a heart murmur, the Board finds that a preponderance of the evidence is against the claim for service connection for a heart murmur.  As the preponderance of the evidence is against the claim of service connection for a heart murmur, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for a heart murmur is denied.  


REMAND

In her August 2008 Substantive Appeal, the Veteran stated that she was treated for high blood pressure at the Colorado Springs CBOC for at least two years.  Review of the record reveals that the Colorado Springs CBOC records are not associated with the claims file.  VA has a duty to assist in obtaining records of which it has constructive possession.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Service treatment records dated in August 2005 reflect that the Veteran was assessed with numbness (hypesthesia).  A Report of Medical History dated in September 2005 reflects that the Veteran reported numbness and tingling in her arms and legs.  She stated that she reported this to her doctor.  A Medical Board dated in November 2005 reflects that the Veteran was diagnosed with paresthesias intermittent of both upper and lower extremities.  The Veteran underwent a VA examination in August 2006.  Following physical examination, the examiner diagnosed paresthesias bilateral upper and lower extremities and provided no etiology opinion.  

With regard to the issues of paresthesia of the bilateral legs and arms, the Board finds that the VA examination and report is inadequate, given the failure by the examiner to determine the etiology of the paresthesia disabilities.  The Board finds that the Veteran should be scheduled for additional VA examination with regard to paresthesia issues.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

With regard to the bilateral knee, hypertension, stress incontinence, and bilateral pes planus issues, the Board notes that the Veteran's most recent VA examination was in August 2006, over 5 years ago.  In her August 2008 Substantive Appeal, the Veteran stated that she needed to be re-examined for the bilateral pes planus issue.  In September 2010, the Veteran's representative stated that the Veteran's conditions have progressively become worse.  In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the Court found that when a Veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the Veteran's current condition, the VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  The August 2008 statement by the Veteran with regard to the bilateral pes planus issue and the September 2010 statement by the Veteran's representative with regard to the bilateral knee, hypertension, stress incontinence, and bilateral pes planus issues are sufficient assertions of an increase in severity to warrant a new VA examination.  Therefore, the Board is remanding the bilateral knee, hypertension, stress incontinence, and bilateral pes planus issues for a new VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of all VA outpatient treatment records from the Colorado Springs CBOC, as well as all treatment records from any other VA Medical Center (VAMC) that the Colorado Springs CBOC is associated with, dated from January 2006 to the present, and associate those records with the claims file.  Document all attempts to secure this evidence in the claims file.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure these records, notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; and (c) describe any further action to be taken by the AOJ with respect to the claim.  Provide the Veteran with an opportunity to respond.

2.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any current paresthesia of the left or right upper or lower extremities.  The claims file should be made available to the examiner in connection with the examination.  The examiner should determine if the Veteran has paresthesia of the left or right upper or lower extremities or has had paresthesia of the left or right upper or lower extremities at any point during the claim period.  If paresthesia of the left or right upper or lower extremities is diagnosed, then the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that paresthesia of the left or right upper or lower extremities is related to service.  A complete rationale should be given for any opinion provided.  

3.  The Veteran should be scheduled for an appropriate VA examination to determine the severity of any current left and right knee disabilities.  The claims file should be made available to the examiner in connection with the examination.  All examination findings should be reported to allow for application of VA rating criteria.  Additionally, the examiner should be requested to determine whether the knees exhibit weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examiner should also be asked to express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use.  A complete rationale for any opinion expressed should be provided. 

4.  The Veteran should be scheduled for an appropriate VA examination to determine the severity of any current hypertension.  The claims file should be made available to the examiner in connection with the examination.  All indicated tests, including blood pressure readings, should be performed.  A complete rationale for any opinion expressed should be provided.

5.  The Veteran should be scheduled for an appropriate VA examination to determine the severity of any current stress incontinence.  The claims file should be made available to the examiner in connection with the examination.  All examination findings should be reported to allow for application of VA rating criteria.  A complete rationale for any opinion expressed should be provided.

6.  The Veteran should be scheduled for an appropriate VA examination to determine the severity of any current bilateral pes planus disability.  The claims file should be made available to the examiner in connection with the examination.  All examination findings should be reported to allow for application of VA rating criteria.  A complete rationale for any opinion expressed should be provided.

7.  Notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for a scheduled examination, obtain documentation showing that notice of the examination was sent to the Veteran's last known address of record, and indicate whether any notice sent was returned as undeliverable. 

8.  After completion of the foregoing, readjudicate the bilateral arms and legs paresthesia, bilateral knee, hypertension, stress incontinence, and bilateral pes planus claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


